Heads of State and Government,
Mr. Volkan Bozkir, President of the United Nations General Assembly at its seventy-fifth session,
Mr. Antonio Guterres, Secretary-General of the United Nations,
Greetings to you all.
Seventy-five years ago, 51 countries signed the Charter of the United Nations, hoping to rid the world of war and ensure respect for the dignity and fundamental rights of people with justice, social progress and freedom.
As a founding Member State, Honduras has supported these lofty goals from the very beginning.
We were all moved by the consequences of the two great World Wars and sought, back then, to show the best of our human species by uniting in this global forum, creating this Organization, which is the largest international organization in the world today. In the same way, now that we are immersed in a new global crisis due to the COVID-19 pandemic, we must seek new ideas and new consensus and to be more creative and wiser in order to make the purposes and principles set forth in 1945 a reality.
I myself, as a survivor of this disease and as a leader of a developing nation struggling to beat the pandemic, would like to express our concern about the consequences of the emergency situation we are grappling with today. The multifaceted impact of the crisis has affected our generation in an unprecedented way in terms of health, education, migration, basic services, human rights and the economy, particularly in those most vulnerable countries. That has caused great social damage, with medicine and food shortages and job losses, and now the monumental task of rebuilding our economies looms. We must maintain the balance between protecting health and prioritizing life. We must restore confidence in our peoples, who are asking themselves “What next?”
These global crises are likely to continue, along with social unrest around the world, not only due to the threat of greater public health problems but by conflicts over land ownership, food, water and political ideologies, inter alia.
Before I continue to address this issue, which is our main focus here today, I would like to speak about certain notable achievements worth mentioning that we as a Government have realized together with the Honduran people:
Today, Honduras has managed to reduce the number of violent deaths by almost 60 per cent. Not only have we ceased to be one of the most violent countries in the world but, by joining forces, for the first time in history we have been able to confront our internal fearsome criminal and bloodthirsty structures, despite them having sufficient muscle and economic power to destabilize a nation. We did so without fear and fully aware of what we were dealing with.
Honduras wishes to acknowledge and express its gratitude to the United Nations system for its support in our struggle to protect our people — one of the many crucial areas in which we have worked together. I take this opportunity to remind you of our request in recent years for non-State organized groups, such as gangs and drug traffickers, to be recognized by the United Nations as terrorist groups.
Over the past 75 years, we have heard magnificent orators in this forum and great speeches written by the top intellectuals from every country; we have seen great leaders in their finest attire speaking the best turns of phrase; however, we have not been able to avoid wars, prevent inequality, eradicate poverty or eliminate many endemic or epidemic diseases.
Over the past 75 years, I do not believe that we have fully achieved the altruistic goals set out when this Organization was created, not least all the purposes and principles that were established in 1945.
The pandemic has laid bare the true inequality that exists in our world. At a time when we are all looking to acquire medicines, hospital supplies, equipment or the much sought-after vaccines, only a few countries will be first in line with broad access to them — and they will not be those most in need.
We have also seen how, when medicine is in short supply, the producing country withholds production. The same thing happens with medical equipment: in some countries, production has been appropriated for their exclusive use, while sales to other countries are prohibited. What about all the other nations? Will people just be left to die? What about the vaccines? Who will have access to them? Is there already a list of countries for that?
In our particular case, we received certain recommendations from the World Health Organization at the beginning of the pandemic that we considered to be most timely and useful. Support from the PAHO in relation to the acquisition of medical supplies and equipment also served us well, but there were occasions on which we did not agree with their recommendations, for instance when we were told that the use of face masks was unnecessary. Nevertheless, we decided to provide masks to our entire population and continued to make our own decisions based on our own experience.
We consider our doctors and health workers, who have been fighting this pandemic on the front lines, to be heroes. They have risked their lives and worked tirelessly on a daily basis over the past six months. Precisely on the basis of their experience, they been able to identify some medicines that, in practice, have yielded promising results and are cheap and freely available in our country. Thanks to two treatments in particular, known as MAIZ and CATRACHO per their Spanish acronyms, we have been able to reduce the mortality rate from 9 per cent at the beginning of the pandemic to 3 per cent or lower. Furthermore, thanks to the Fuerza Honduras programme, which helped to provide each municipality with the required medical equipment and logistical support, we have been able to offer free health care to those in need through stabilization and triage centres, as well as medical teams conducting home visits.
We will never tire of thanking our heroes fighting on the front line: our doctors, our health workers and our security and relief personnel.
When technology and science exist to anticipate certain situations, especially if information concerning a global health threat is available, then that information must be shared with all countries in a transparent and timely manner, thereby preventing such information from being manipulated to benefit the interests of particular nations. For example, it was very helpful for our doctors to receive and share information from and with doctors in Europe and the Americas. Had this not happened, we would have considered it a crime against humanity. It is also the obligation of all States participating in the system to put such sensitive information with a direct impact on human life at the service of the world, whether through the World Health Organization or directly to other countries.
If the pandemic does not change our attitude towards others, then nothing will. The virus has attacked us all equally — it does not discriminate between rich and poor. The disease has reminded us in the harshest way that, in the end, we are all vulnerable humans, members of the same species, even if we speak in different languages, wear different clothes or live in different parts of the world. That is something upon which we must reflect.
I also believe, with all due respect, that it is high time we review the entire United Nations system. We must urgently seek its greater efficiency and effectiveness so that it may achieve the purposes for which it exists.
This Organization must generate the knowledge and information necessary to prepare us for what lies ahead. We need a permanent, forward-looking analysis, with the best resources and technology, so that we do not continue blindly moving forward. Our peoples deserve equal access to health, technology, information and education. In view of what is happening today, it is imperative that the Sustainable Development Goals agreed upon in 2015 be revised, updated and reconsidered in line with the new reality we are experiencing today.
Meanwhile, we must strive to avoid excessive and inefficient bureaucracies. For example, at the beginning of the pandemic, we sought the support of the United Nations Development Programme in launching a digital wallet project that would allow us to make transparent economic transfers to those most in need of an income in our country. Several months have now passed and, although I spoke personally with some of the system’s senior official, the process has not yet been completed and those affected are still awaiting assistance.
Ladies and Gentlemen:
The events of the past, present and future have been, are and will be highly contingent upon climate change. New epidemics arise from changes in the environment, as do the scarcity of resources and hunger. They all share a common genesis in a lack of respect for nature and the plundering of our natural resources. It is now necessary that we move from theory to facts and from fine, eloquent words to hard-hitting statements of reality: climate change has been an emergency for several years and yet the famous Green Climate Fund funding is nowhere to be found.
We have been seeking and waiting for that funding for several years now, to no avail. By the way, does anyone know where it is, or why it has not materialized? Why has that funding not reached the countries that need it most, like ours?
I wish to recall that Honduras is one of the three most vulnerable countries to the effects of climate change in the world. Every year, we are affected by drought, heavy rainfall and floods and diseases that damage our crops, such as coffee and grain, which have severely suffered in recent years as a result of extreme weather. That has had a terrible impact on the economy and the health of our people. Coffee prices, for example, are now improving a little in comparison with previous years, but that demonstrates only the volatility of a sector that is the livelihood of millions of families in the world.
An illustrious citizen of the world once said: “Insanity is doing always the same thing over and over again and expecting different results.”
We must do something soon to translate words into deeds and rhetoric into action in that and all other areas. Is no one bothered by this? Is no one’s conscience troubled that, year after year, things remain the same? It bothers me! I am certain that I am not the only one who is troubled and uneasy, and for everyone’s sake, I must say that we still have time.
Mr. Secretary-General,
Climate change, natural disasters and epidemics affect our economy, and those problems are not always the fault of small countries, but, by affecting the economy, they prevent us from complying with the parameters imposed on us by financial bodies. It is only fair that such events and phenomena be taken into account so that the most vulnerable and poorest countries are not be punished with bad ratings. Tailored focus must be provided to address to their specific needs, as well as unique approaches to achieve economic and social growth.
It is time for us to talk seriously about the financial relief that we must receive from our international creditors, by which I mean the multilateral lending agencies. So far, they have not been up to the task of dealing with this colossal tragedy and the response needed for financing, establishing moratoriums and addressing the collapse of our economies has been poor.
As we believe that it is necessary not only to provide criticism, but also solutions concerning a comparable global challenge, we respectfully propose that the Secretary-General convene a select group of world leaders, who have been successful in the areas of economic development, health-care systems, education, small businesses, and applying technology to the new reality facing the world, among others, to help create a plan or a road map. If we all succeed, we all win.
It will only be then that the United Nations System will be able to say that it rose to the occasion and that our generation will have served our children and our children’s children.
Farewell.